Citation Nr: 1105264	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to May 26, 2004.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), to include on an extraschedular basis, 
prior to May 26, 2004.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from an April 2004 rating decision, in which 
the RO implemented a March 2004 Board decision and granted 
service connection for PTSD, assigning an initial 10 percent 
rating, effective from May 6, 1998.

Subsequently, in a June 2004 rating decision issued in July 2004, 
the RO assigned a 30 percent rating for PTSD, effective May 26, 
2004.  In a March 2005 Decision Review Officer's decision, the 
initial disability rating for PTSD was increased to 50 percent, 
effective from May 6, 1998.

In a March 2007 decision, the Board, in part, denied entitlement 
to an initial rating in excess of 50 percent for PTSD.  The 
Veteran perfected an appeal of this decision to the United States 
Court of Appeals for Veterans Claims (Court), which by Order 
dated December 2008 granted the parties' Joint Motion for Partial 
Remand to the Board (joint motion), vacating and remanding that 
part of the Board's March 2007 decision that denied entitlement 
to an initial rating in excess of 50 percent for PTSD.  By that 
same Order, the Court deemed abandoned and dismissed the appeal 
as to the remaining issues.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  In September 2009, the Board remanded the case 
to the RO for further development consistent with the directives 
in the joint motion.

In a May 2010 decision, the Board granted a 70 percent rating for 
PTSD, for the period from May 26, 2004, through January 10, 2010, 
and a 100 percent schedular rating, thereafter.  The Board also 
remanded the issue of entitlement to an initial rating in excess 
of 50 percent for PTSD, to include entitlement to a TDIU, prior 
to May 26, 2004, for further development.  

In a June 2010 rating decision issued in July 2010, the RO 
implemented the Board's May 2010 decision, assigning a 70 percent 
rating for PTSD, for the period from May 26, 2004, through 
January 10, 2010, and a 100 percent schedular rating, thereafter.  
In that decision, the RO also granted a TDIU, for the period from 
May 26, 2004, through January 10, 2010.  The case is now before 
the Board for further appellate consideration. 

The issue of entitlement to a TDIU, to include on an 
extraschedular basis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 26, 2004, the Veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as sleep difficulties, 
nightmares, depression, anxiety, panic attacks, disturbances of 
motivation and mood, irritability, anger, avoidance of others, 
low self esteem; and difficulty in establishing and maintaining 
effective work and social relationships, although generally the 
Veteran was functioning satisfactorily with routine behavior, 
self care and normal conversation; it was not manifested by such 
symptoms as impaired judgment; suicidal or homicidal ideation; 
obsessional rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; intermittent ability 
to perform activities of daily living; disorientation to time or 
place; persistent danger of hurting self or others; and memory 
loss; nor did his PTSD cause total occupational and social 
impairment during the time period in question. 


CONCLUSION OF LAW

Prior to May 26, 2004, the criteria for an initial rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (1997-2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
rating/TDIU cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Id.

The RO's October 2001 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claims are received by VA.  This notification would also apply to 
the "downstream" issues of entitlement to a higher initial 
rating/TDIU.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 
Vet. App. at 491.  Thus, because the October 2001 notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  
Even so, the Board notes that, in a September 2009 letter, the RO 
described the evidence necessary to substantiate a TDIU and 
provided information pertaining to assignment of disability 
ratings and effective dates consistent with Dingess.  In 
September 2010, the RO issued a supplemental statement of the 
case (SSOC) regarding the Veteran's higher rating claim, to 
include whether a TDIU was warranted for the period prior to May 
26, 2004.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matters 
herein decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for an 
equitable resolution of the matter decided herein on appeal has 
been identified and obtained, to the extent possible.  The 
evidence of record includes the Veteran's service treatment 
records, available VA and private medical records, a hearing 
transcript, and statements from the Veteran's healthcare 
providers and his attorney addressing the severity of the 
Veteran's disability.  The Veteran was afforded VA examinations 
in July 2002, May 2004 and January 2010.  The Board finds that 
the evidence of record is adequate for rating purposes as the 
August 2010 examiner provided a detailed review of the Veteran's 
medical records prior to May 26, 2004 and an opinion that the 
evidence did not show that the Veteran was experiencing total 
occupational and social impairment at that time during the time 
period under review due to his PTSD.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  In October 2009, by letter and phone, and 
in a June 2010 letter, the RO contacted the Veteran and his 
attorney to attempt to obtain workers' compensation records; 
however, neither responded.  The duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board finds that no further assistance is warranted.  
The RO issued another SSOC in September 2010.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's prior remands.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Under these circumstances, the 
Board concludes that the Veteran has been accorded ample 
opportunity to present evidence and argument in support of the 
matter decided on appeal. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matter decided herein on appeal.

II. Background

During an April 30, 1998 VA outpatient visit, the Veteran 
complained of nightmares and disturbed sleep patterns.  He had a 
prior history of gastroesophageal reflux disease (GERD), sleep 
apnea and alcoholism and was requesting an evaluation for PTSD.  
The Veteran reported that he had had no alcohol since 1978.  

A VA mental health-psychological test report dated May 18, 1998 
reveals that the Millon Clinical Multiaxial Inventory - II (MCMI-
II), the Minnesota Multiphasic Personality Inventory (MMPI), the 
Beck Depression Inventory, the Mississippi Scale for Combat-
related PTSD, and the Beck Scale for Suicidal Ideation were 
administered.  The results of the MCMI-II suggested a long 
history of drug abuse/dependence and alcohol abuse/dependence 
with the personality traits often associated with this behavior, 
including hedonism, self-indulgence, impulsivity, exploitiveness, 
and a narcissistic personality.  There was also evidence that the 
Veteran might have intense endogenous moods, with recurring 
periods or dejection and apathy, often interspersed with spells 
of anger or anxiety.  There might often be an abrasive 
irritability and much mistrust and suspicion of the intentions of 
others.  

An analysis of the validity scales of the MMPI suggested a 
response set which might have led to exaggeration or distortion 
of the Veteran's current mental status.  Such a response set 
might be due to a "cry for help", and acute disturbance or 
malingering.  Individuals with similar profiles often manifest a 
history of vague physical complaints, which might appear rather 
odd or peculiar.  Such people tend to maintain social distance 
and to feel socially inadequate.  Lack of interpersonal trust and 
an inability to express anger in a modulated fashion might be 
characteristic.  Prognosis for any meaningful change would be 
poor.  The VA psychologist stated that Veteran was currently 
depressed, worried and pessimistic and that feelings of self-
depreciation and inadequacy are characteristic.  The Veteran may 
often use projection of blame and hostility and he is likely seen 
as rigid, stubborn, touchy, difficult and over-sensitive.  
Individuals who obtain similar results tend to chronically 
misinterpret the words and actions of others and this tendency 
often leads to interpersonal difficulties.  Moderate to severe 
levels of anxiety and tension might make simple routine life 
tasks difficult for the Veteran.  Such individuals are often 
described as chronically worrisome, apprehensive and rigid.  

His score of 29 on the Beck Depression Inventory suggested a 
moderate to severe level of depression.  The Veteran reported 
waking up early and not being able to get back to sleep.  He felt 
that his life was full of failures, he had no real satisfaction 
in his life, felt guilty most of the time, expected to be 
punished, had lost most of his interest in other people, had 
greater difficulty making decisions, had to push very hard to do 
anything, and had much less interest in sex.  The Veteran also 
reported that his appetite was much worst, he felt sad, he felt 
discouraged about the future, he cried more than before, he was 
more easily annoyed or irritated, he was more easily fatigued, 
and he was worried about physical problems.  He attained a score 
of 124 on the Mississippi Scale for Combat-relate PTSD, which 
suggested the presence of clinically significant combat-related 
PTSD symptomatology.  The Beck Scale for Suicidal Ideation 
indicated that the Veteran had no intention or plan to harm 
himself at that time.  He reported a strong wish to live and that 
he had never attempted suicide in the past.  The diagnoses were 
chronic PTSD, if verifiable combat stressors are present; 
dysthymic disorder, and mixed personality disorder with 
borderline and passive-aggressive features.  

At a May 26, 1998 VA psychology follow-up, the Veteran reported 
that he had been on several psychotropic meds in the past but 
felt that they did not help.  He was reluctant to take any meds.  
Recurrent recollections of trauma experienced in Korea underlay 
much of his mood changes.  He slept poorly and felt fatigued the 
next day and "grumpy."

When seen on July 22, 1998, the Veteran was very frustrated over 
a new manager at work.  There was much tension and stress on the 
job.  The VA psychologist induced a hypnotic trance and implanted 
suggestions for deep mental and physical relaxation.  
Hypnotherapy to increase the Veteran's self-esteem and enhance 
his ego was continued on September 1, 1998.  At that time, the 
Veteran reported that he continued to have difficulty sleeping at 
night and complained of feeling irritable and anxious.  

At a November 16, 1998 VA psychology follow-up, the Veteran 
reported that he was given an excuse from work for two weeks by 
his primary care doctor because of "situational depression" due 
to job stress.  On December 23, 1998, the VA psychologist induced 
a hypnotic trance and implanted suggestions to increase self-
esteem and enhance ego strength.  Subsequent visits scheduled in 
February 1999, March 1999 and April 1999 follow-ups were 
cancelled by the Veteran.

A May 29, 2001 VA primary care note reveals that the Veteran took 
his last drink in 1978. 

A July 2, 2001 VA social work note shows that the Veteran was 
alert, verbal and calmer.  He was "doing better" and feeling 
less anger and less anxious.  The Veteran reported that he was 
gaining insight into his thoughts/feelings; he said what he 
wanted to say at his VA hearing and indicated that getting 
thoughts and feelings off his chest had helped a great deal; and 
he still was not as "happy" as he believed he should be and 
continued to work on this.

During a July 30, 2001 follow-up, the Veteran stated that he was 
doing better and was happier; and that he was taking one day at a 
time, working on not getting upset and laughing more.  He 
explained that he would be able to retire in about 2 1/2 years and 
that work-related stress was greatly decreased as a result of 
this.  The Veteran was verbal and calmer than past sessions and 
reported that he was working on keeping "Viet Nam" in the past.

A September 23, 2001 VA social work note reveals that the Veteran 
reported that he was depressed by the World Trade Center attack 
but was feeling better, adding that no decision had been made on 
his claim, which he said was causing him anxiety.  He saw himself 
slowly but consistently getting better.  The Veteran stated that 
he was more active socially, was not taking everything as 
seriously as he use to and was laughing/enjoying life more than 
he had.  He was verbal, gaining insight into his thoughts and 
feelings and was calmer, requesting to continue in therapy.  

During an October 29, 2001 VA follow-up, the Veteran was verbal, 
calm, gaining insight into his behavior and making behavior 
changes.  He had received a form letter from VA asking for more 
proof of his claimed combat stressor(s) and indicated that he did 
not know if he would follow through or not but said that he was 
okay with this.  The Veteran reiterated that he was planning to 
retire in two years and was anxious for this as he had many 
plans.  Initially, he recounted that he had been upset with his 
behavior at a local library the previous week, when he lost his 
temper and yelled at another person who was complaining and 
making noise.  He returned to the library and apologized for his 
behavior and was now able to laugh at himself and also be teased 
by friends, which was a sign of significant growth.  The Veteran 
reported that he continued to work on spending more time with his 
wife and family and doing things to help him relax. 

During a July 2002 VA PTSD examination, the Veteran reported that 
he has been married to his wife since 1973 and that they were 
almost separated in 1978 because he was being mean to her then.  
He reported that he never had sleep problems before the army but 
has had them ever since.  The Veteran indicated that he had not 
been able to be close to his children over the years as a result 
of his psychiatric problems related to his time in Korea.  He 
admitted that his self-esteem had not been good since he was in 
the army either.  When he was in Chicago after he got out of the 
army, he got in big trouble when he tried to throw someone off a 
roof.  The Veteran reported that he had had some problems 
controlling his temper with coworkers, noting that one time he 
snapped and told some guy "I am gonna hit you over the head with 
a shovel."  He had only been in brief periods of counseling over 
the years.  In 1998, he was tested at the Bath VA Medical Center 
and then went to four therapy sessions.  The Veteran saw a VA 
social worker a few times last year, but he stopped because he 
did not want to pay the $50 per visit copay.  He indicated that 
he had been more distant from his wife, adding that he had been 
sleeping on the couch for the past two years because of panic 
attacks and nightmares.  "I wake up and feel like I'm 
suffocating, and it scared my wife half to death.  I still have 
the goddam nightmares, about every two or three days."  He 
apparently had never been hospitalized psychiatrically.  The 
Veteran reported having had trouble with fits of anger, including 
threatening a coworker.  He had a DWI back in 1978 and quit 
drinking then.  He had a history of using drugs in Korea, 
apparently continued to use marijuana until 1993.  He tried to 
hide it from his wife.  The Veteran indicated that he felt like 
he was in more control but he still had low self-esteem, 
distrust, and anger.  

On mental status examination, the Veteran was casually dressed, 
adequately groomed and had adequate eye contact.  He was 
cooperative and attentive to the examiner.  He was alert and 
oriented to person, place and time.  He showed no obvious 
psychomotor retardation or agitation.  His speech was spontaneous 
and somewhat pressured.  He was anxious throughout the 
examination, slightly irritable at times, though the examiner 
never felt threatened.  The Veteran was not tearful at all.  His 
thought content centered on problems that he had had since being 
in Korea.  He had used up almost all of his sick time over the 
years, whereas he should have had close to 1200 hours but only 
had 100 hours left.  The Veteran admitted that he had resentment 
towards authority.  His thought processes were coherent.  He 
showed no delusional features.  He did not appear to be 
responding to any internal stimuli, such as auditory 
hallucinations.  The Veteran appeared to be of average 
intellectual endowment.  His insight into his condition was fair.  
It was not believed that the Veteran was on any medications, 
although he had tried sleeping pills within the past two years.  
His judgment appeared to be fair overall.  The examiner did not 
feel that the Veteran was dangerous to himself or others.  He 
should be able to manage any funds.  The diagnosis was PTSD.  
Ongoing stressors included feeling socially distant from others 
over the years and use of a lot of sick leave due to ongoing 
sleep problems and other PTSD-related symptoms.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.

An April 2004 rating decision awarded service connection for PTSD 
and assigned an initial 10 percent rating, effective from May 6, 
1998.  Subsequently, in a June 2004 rating decision issued in 
July 2004, the RO assigned a 30 percent rating for PTSD, 
effective May 26, 2004.  In a March 2005 Decision Review 
Officer's decision, the initial disability rating for PTSD was 
increased to 50 percent, effective from May 6, 1998.

In compliance with the Board's May 2010 remand, in August 2010 a 
retrospective review of the Veteran's claims file for the period 
from May 6, 1998 to May 25, 2004, was performed.  The August 2010 
VA examiner noted that the Veteran had the same job with the New 
York State Department of Transportation (NYDOT) in highway 
maintenance from 1981 through 2003.  During the October 2003 
hearing, the Veteran testified that he went to work for the NYDOT 
and retired in 2003.  He indicated that: "It was very tumultuous 
and sometimes not good employment.  I made it through it . . . so 
my time with the New York State was peaks and valleys."  This 
latter statement suggests that the Veteran experienced 
difficulties in his job, but also indicates that despite this he 
continued to work in his job throughout the period in question 
until his retirement in 2003.  

The August 2010 VA examiner stated that a review of the available 
treatment notes for the Veteran during the period in question 
provided evidence that his level of functioning was not severely 
impaired and also provide evidence of the Veteran's insight into 
his mental health difficulties as related to his work.  The 
Veteran reported one incident when he almost lost control and was 
assisted in regaining control by other workers in proximity.  He 
showed insight into this situation as well, negating impairment 
in judgment other than a momentary impairment, which indicated 
that the Veteran was not totally impaired at that time.  

For example, a June 17, 1998 VA psychologist's note reflects that 
the Veteran was "a very intelligent man stuck in a boring 
monotonous job."  In this note, the VA psychologist indicated a 
level of functioning higher than that which would be regarded as 
total social and occupational impairment in that the Veteran was 
"going to Boston on weekends to study holistic medicine.  Also 
studying Indian yoga."

A November 16, 1998 treatment note authored by the same VA 
psychologist reveals that the Veteran was given two weeks off 
from work by his primary medical doctor for "situational 
depression due to job stress.  States his job is very stagnant 
and doesn't pose any intellectual challenges.  States that since 
he has been off work, he feels emotionally much better."  The VA 
examiner noted that, while the Veteran did indicated job stress 
and improvement in emotional functioning, when he was not 
working, additional details regarding the severity of the 
Veteran's symptoms of depression were not available and as such 
could not be used to determined an ongoing level of impairment 
sufficient to meet criteria for total occupational and social 
impairment.  The examiner stated that the claims file does not 
provide any treatment information from 1998 through 2001 
indicating total occupational or social impairment.

In a July 30, 2001 VA mental health counseling note, a VA social 
worker indicates improved functioning, noting that the Veteran 
"states he is 'doing better,' feeling less anger and less 
anxious . . . he also states that he is sharing more with his 
family and feels good with this change."  This social worker 
indicates that the continued improvement in functioning and 
decreased stress at work related to his planned retirement, with 
note stating that the Veteran "states he is doing better and is 
happier.  He said that he is taking one day at a time and working 
on not getting upset and laughing more.  He explained that he'll 
be able to retire in about 2 1/2 years and that work-related stress 
is greatly decreased as a result of this."  The Veteran's 
treatment notes continued improved functioning in another note 
dated September 23, 2001, indicating the Veteran "states he sees 
himself slowly but consistently getting better.  He is more 
active socially . . ."

In an October 29, 2001 VA treatment note, the VA social worker 
reveals a situation, when the Veteran reported losing his temper, 
the Veteran indicated insight into his behavior, which does not 
show a level of total occupational or social impairment.  While 
the Veteran's judgment was impaired in the moment, it was noted 
that he was able to understand the inappropriateness of his 
behavior and apologized for it.  The note reveals that the 
Veteran "said he lost his temper and yelled at the other person.  
He left the library and felt very bad about his behavior.  He has 
since returned to the library and apologized for his behavior. . 
."  The Veteran also indicated that "his ability to laugh at 
himself and be teased by friends is a sign of significant 
growth."  Again, the Veteran talked about his plans to retire in 
two years with forward planning for later retirement, indicating 
the Veteran's intention to continue working at that time.

An initial VA examination report dated in July 2002 reveals 
periods of impaired judgment with the Veteran "beginning trouble 
when he tried to throw someone off of a roof"; however, it is 
unclear when this occurred.  He also reported a situation in 
which he had difficulty controlling his temper with coworkers 
relating that: "I snapped, and I told some guy, 'I'm going to 
hit you over the head with a shovel.'"  The Veteran indicated 
that he never liked authority and this guy told him that he would 
not approve the Veteran's vacation request.  "Thank god there 
were 2 guys there who intervened when I raised the shovel."  
This latter statement shows that the Veteran had insight into his 
behavior at the time, which did not indicate total social and 
occupational impairment.  

In conclusion, the VA examiner stated that review of the 
Veteran's claims file and the electronic medical record revealed 
no evidence of total social and occupational impairment at 
anytime up until his retirement in 2003.  The examiner added that 
it is possible that the Veteran was experiencing severe 
occupational impairment when he had two weeks off of work as 
indicated in the November 16, 1998 VA treatment note; however, 
details in the note are not available regarding the specific 
impairment in the Veteran's work functioning, family functioning, 
judgment, thinking, and mood that would indicate his total level 
of social and occupational impairment.  Given the Veteran's 
report of retiring in 2003, he clearly returned to work after a 
leave of absence in 1998 with no additional information provided 
about his level of impairment in any treatment notes.  Therefore, 
although the Veteran did experience two weeks of being off work 
due to mental health symptoms with a note from his primary care 
doctor, he clearly returned to work after that time and was not 
permanently off work.  There was no evidence in the claims file 
regarding functioning or level of impairment from the time of his 
retirement through the time in question of May 24, 2004.  As 
there is no information available, it is not possible to make a 
determination in favor of finding that the Veteran was 
experiencing total occupational and social impairment at that 
time during the period in question.  

In summary, the VA examiner opined that there is not sufficient 
information in the Veteran's claims file or electronic medical 
record to indicate a level of impairment supporting a 
determination of total occupational and social impairment of the 
period from May 6, 1998 through May 25, 2004.

III. Analysis

Higher Initial Rating for PTSD, Prior to May 26, 2004

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1997-2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126.  

For the period prior to May 26, 2004, the Veteran's PTSD has been 
rated under Diagnostic Code 9411 as 50 percent disabling.  The 
Board notes that psychiatric disabilities other than eating 
disorders are rated pursuant to the criteria for General Rating 
Formula.  See 38 C.F.R. § 4.130.  

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1997-2003).

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).  

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R.§§ 4.125 and 
4.126 (1998-2003)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described below reveals a single GAF score of 45 at the time of 
VA examination in July 2002.  The Board notes that a GAF score of 
41-50 indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  However, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the Veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran and his attorney contend that a higher rating, such 
as 70 percent, is warranted.  The Court has held that the 
criteria for a 70 percent rating for PTSD are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood and that the Board's 
analysis should focus on whether there are deficiencies in these 
areas.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Board finds that a preponderance of the evidence is against 
an initial rating in excess of 50 percent for PTSD, prior to May 
26, 2004.  Thus, the Board concludes that staged ratings and 
entitlement to a TDIU are not warranted.

The record shows that, when seen on July 22, 1998, the Veteran 
was very frustrated over a new manager at work.  There was much 
tension and stress on the job.  At a November 16, 1998 VA 
psychology follow-up, the Veteran reported that he was given an 
excuse from work for two weeks by his primary care doctor because 
of "situational depression" due to job stress.  During a July 
30, 2001 follow-up, the Veteran explained that he would be able 
to retire in about 2 1/2 years and that work-related stress was 
greatly decreased as a result of this.  During an October 29, 
2001 VA follow-up, the Veteran reiterated that he was planning to 
retire in two years and was anxious for this as he had many 
plans.  During a July 2002 VA examination, the Veteran reported 
that he had had some problems controlling his temper with 
coworkers, noting that one time he snapped and told some guy "I 
am gonna hit you over the head with a shovel."  However, two 
other workers stopped him.  The Veteran admitted that he had 
resentment towards authority.  The July 2002 VA examiner 
indicated that ongoing stressors included use of a lot of sick 
leave due to ongoing sleep problems and other PTSD-related 
symptoms.  There is nothing in the record to show that the 
Veteran had difficulty understanding complex commands or 
impairment in short- or long-term memory or impaired abstract 
thinking.  In any event, the record can be read as showing 
deficiencies in the area of work.

The record does not reflect that the Veteran attended any type of 
school or training courses, except for a June 1998 report that he 
was going to Boston on the weekends to study holistic medicine 
and that he was also studying Indian yoga, so it cannot be read 
as showing deficiencies in this area.

There is mixed evidence with regard to family relations.  
Generally during 2001, the Veteran stated that he was doing 
better and was happier; and that he was taking one day at a time, 
working on not getting upset and laughing more.  At an October 
29, 2001 VA follow-up, the Veteran reported that he continued to 
work on spending more time with his wife and family and doing 
things to help him relax.  During a July 2002 VA PTSD 
examination, the Veteran reported that he has been married to his 
wife since 1973 and that they were almost separated in 1978 
because he was being mean to her then.  He indicated that he had 
been more distant from his wife, adding that he had been sleeping 
on the couch for the past two years because of panic attacks and 
nightmares.  "I wake up and feel like I'm suffocating, and it 
scared my wife half to death.  I still have the goddam 
nightmares, about every two or three days."  The Veteran stated 
that he had not been able to be close to his children over the 
years as a result of his psychiatric problems related to his time 
in Korea.  In any event, the record can be read as showing 
deficiencies in the area of family relations.

Generally, VA outpatient and examination reports showed that the 
Veteran's judgment and thinking were intact.  Treatment records 
show problems with anger and irritability, but the VA treatment 
records show that the Veteran had insight into his issues.  The 
records contain no reports of deficiencies in the areas of 
judgment or thinking.  On occasion, the Veteran's mood was 
described as anxious or depressed.

In light of the above legal criteria and evidence of record, the 
Board concludes that, since the award of service connection until 
May 26,2004, an initial rating in excess of 50 percent for the 
Veteran's PTSD is not warranted.  The evidence shows that his 
PTSD has been productive of social impairment with reduced 
reliability and productivity as manifested by such symptoms as 
irritability, depression, anxiety, anger, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective social and work relationships, sleep 
difficulties, and some impaired impulse control.  Generally, his 
memory has been intact and thought processes and communication 
were normal.  

The Veteran has been shown to have deficiencies in the area of 
his mood, in that he has been noted to be depressed and anxious.  
He does not; however, have deficiencies in most of the areas 
contemplated in the criteria for a 70 or 100 percent rating.  The 
Veteran has consistently denied suicidal or homicidal ideation, 
obsessional rituals, or impaired memory.  His speech has not been 
intermittently illogical, obscure, or irrelevant; he has not had 
near-continuous panic or depression affecting ability to function 
independently, appropriately and effectively; or spatial 
disorientation.  Moreover, the Veteran has not neglected his 
personal appearance and hygiene.  The July 2002 VA examiner did 
not feel that the Veteran was dangerous to himself or others.  At 
that time, his thought processes were coherent.  The Veteran 
showed no delusional features.  He did not appear to be 
responding to any internal stimuli, such as auditory 
hallucinations.  The Veteran appeared to be of average 
intellectual endowment.  His insight into his condition was fair.  
It was not believed that the Veteran was on any medications, 
although he had tried sleeping pills within the past two years.  
He apparently had never been hospitalized psychiatrically.  

The August 2010 VA examiner noted that, although the Veteran did 
experience two weeks of being off work due to mental health 
symptoms with a note from his primary care doctor, in November 
1998, he clearly returned to work after that time and was not 
permanently off work.  This examiner added that there was no 
evidence in the claims file regarding functioning or level of 
impairment from the time of the Veteran's retirement in March 
2003 through the time in question of May 2004.  As there is no 
information available, the August 2010 VA examiner stated that it 
was not possible to make a determination in favor of finding that 
the Veteran was experiencing total occupational and social 
impairment at that time during the time period in question.  
Hence, the weight of the evidence is against a finding that the 
Veteran's PTSD has approximated the criteria for an initial 
rating in excess of 50 percent, prior to May 26, 2004.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (1997-2003).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension (C&P) Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  

There is no evidence that the Veteran's PTSD was manifested by 
factors that were outside of the rating schedule during the 
period prior to May 26, 2004.  Although the Veteran's PTSD was 
manifested by occupational and social impairment, these 
manifestations are contemplated in the schedular criteria and the 
currently assigned disability rating.  Accordingly, referral for 
an extraschedular consideration of a higher initial rating for 
PTSD is not warranted.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD, prior to May 26, 2004, is denied.


REMAND

The Board's review of the record reveals that further VA action 
on the issue remaining on appeal is warranted.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned, on an extraschedular basis, 
upon a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).  

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, prior to May 26, 2004, the Veteran did not 
met the schedular criteria for a TDIU pursuant to 38 C.F.R. § 
4.16(a) as his only service-connected disability of PTSD has been 
evaluated as 50 percent disabling.  The Board acknowledges that 
the Veteran prematurely retired in March 2003 from the NYDOT 
because he thought he was going to lose control of his temper and 
had nearly lost control it on several other occasions.  Even so, 
the August 2010 VA examiner noted that, although the Veteran did 
experience two weeks of being off work due to mental health 
symptoms with a note from his primary care doctor, in November 
1998, he clearly returned to work after that time and was not 
permanently off work.  This examiner added that there was no 
evidence in the claims file regarding functioning or level of 
impairment from the time of the Veteran's retirement in March 
2003 through the time in question of May 2004.  As there is no 
information available, the August 2010 VA examiner stated that it 
was not possible to make a determination in favor of finding that 
the Veteran was experiencing total occupational and social 
impairment at that time during the time period in question.  

As the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Roberson v. Principi, 251 F.3d 1378, 1385 
(Fed. Cir. 2001), concluded, requiring a veteran to prove that he 
is 100 percent unemployable (or is experiencing total 
occupational and social impairment) is different than requiring 
the Veteran to prove that he cannot maintain substantially 
gainful employment.  In this regard, the Federal Circuit 
explained that the use of the word "substantially" suggests an 
intent to impart flexibility into a determination of the 
Veteran's overall employability, whereas a requirement that the 
Veteran prove 100 percent unemployability leaves no flexibility.  
Thus, the term "substantially gainful employment" indicates an 
amount less than 100 percent.  Id.  In light of the holding in 
Roberson, the Board concludes that the August 2010 VA examiner's 
opinion is inadequate for adjudicating whether a TDIU, to include 
on an extraschedular basis, was warranted prior to May 26, 2004.  

If available, the August 2010 VA examiner should provide an 
addendum to her earlier opinion, indicating whether, after 
considering the Veteran's education and employment history, his 
impairment due to PTSD would have been sufficient to render it 
impossible for the average person to follow a "substantially 
gainful occupation" at any time prior to May 26, 2004.  
38 C.F.R. § 3.340(2)(1) (1997-2003).  If the evidence, however, 
reasonably raises the question of possible entitlement to an 
extraschedular rating for a TDIU based on the Veteran's service-
connected PTSD, VA must specifically adjudicate whether to refer 
this case for an extraschedular evaluation as the Board may not 
assign an extraschedular rating in the first instance.  38 C.F.R. 
§ 3.321(b) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate 
examiner, preferably the August 2010 VA 
examiner, to give a retrospective medical 
opinion for the period from May 6, 1998, 
through May 25, 2004, as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it was 
at least as likely as not (50 percent or 
greater probability) that his service-
connected PTSD rendered the Veteran unable to 
secure or follow a substantially gainful 
occupation at any time during the period on 
review.  In so doing, the examiner should 
discuss the Veteran's education and 
employment history/experience.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason(s) why.

2.  After completion of the above, consider 
whether referral of the Veteran's claim for 
entitlement to a TDIU to the Under Secretary 
for Benefits or the Director, C&P Service for 
a determination of whether his disability 
picture requires the assignment of an 
extraschedular rating under 4.16(b), prior to 
May 26, 2004, is warranted.

3.  After completion of the above and any 
additional notice or development deemed 
appropriate, reconsider the Veteran's TDIU 
claim, to include on an extraschedular basis 
under the provisions of 38 C.F.R. § 4.16(b), 
prior to May 26, 2004.  If any benefit sought 
on appeal remains denied, furnish the Veteran 
and his attorney an SSOC and afford them an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


